DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BEVERLY PALMER,
                              Appellant,

                                    v.

      UNITED PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                              No. 4D21-1059

                              [May 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. 010969.

  Charles H. Bechert of Bechert & Associates, PA, Pompano Beach, for
appellant.

  Michele A. Lo Presti, Christopher R. Cooper, and Marcus G. Mahfood of
Chartwell Law, Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.